Exhibit 10.1

AMENDED EMPLOYEE GRANTOR TRUST ENROLLMENT AGREEMENT

This agreement, made the      day of December, 2006, between
                             (the “Employee”) and Universal Leaf Tobacco
Company, Incorporated (“Universal”) and those subsidiaries of Universal, if any,
that have also executed this agreement (collectively, the “Company”). This
agreement amends and supercedes the Employee Grantor Trust Agreement between
Employee and Company dated the      day of                     ,             and
amended the      day of                     ,             .

Introduction

The Company has established and maintains the Universal Leaf Tobacco Company,
Incorporated 1996 Benefit Restoration Plan (the “Plan”), which is designed to
provide benefits supplemental to those provided under the tax-qualified
retirement plans maintained by the Company. The Employee is entitled to certain
benefits under the Plan.

The Employee and the Company desire to enter into this Agreement pursuant to
which the Employee directs the Company to deposit certain cash compensation
payments on behalf of the Employee directly into a grantor trust to be
established and maintained by the Employee, which amounts will be in lieu of
benefits payable under the Plan;

In consideration of their mutual undertakings, the Company and the Employee
agree as follows:

I. Establishment and Maintenance of Grantor Trust

1.1 The Employee has established and maintains an irrevocable grantor trust (the
“Trust”) in the form attached hereto as Exhibit A for the purpose of receiving
and holding the cash deposits made pursuant to this Agreement and any interest
or other earnings on the outstanding balances in the Trust.

1.2 The Employee agrees that he or she will not contribute any additional funds
to the Trust and will withdraw funds only in accordance with the terms of the
Plan, except to the extent that Trust withdrawals are necessary to pay taxes on
Trust earnings or cash deposits.

1.3 All assets held in the Trust as of the date of this Agreement, all
contributions made by the Company to the Trust pursuant to Section 2.4 hereof,
and all earnings on such amounts shall be maintained by the trustee of the Trust
in a separate subaccount of the Trust (hereinafter referred to as the “Pre-2005
Benefits Subaccount”).

1.4 All deposits made by the Company to the Trust pursuant to Section 2.1 hereof
and all earnings on such deposits shall be held by the trustee of the Trust in a
separate subaccount of the Trust (hereinafter referred to as the “Post-2005
Benefits Subaccount”).



--------------------------------------------------------------------------------

II. Payments to Trust

2.1 Subject to its right provided in Section 2.3 hereof to discontinue making
payments required by this Section 2.1, for each year that the Employee is an
employee of the Company the Company agrees to make a payment of additional cash
compensation to the Employee for that year in the form of a contribution to the
Trust in the amount set forth in Section 2.2 hereof (referred to hereinafter as
“Post-2005 Benefits Payments”). The Employee directs the Company to (a) deduct
federal, state and local income and employment taxes from any Post 2005-Benefits
Payment and remit such taxes to the appropriate authorities; and (b) pay the
remainder of the Post-2005 Benefits Payment into the Trust in cash. All payments
made by the Company to the Trust pursuant to this Section 2.1 shall be added to
the Post-2005 Benefits Subaccount. All payments made pursuant to this
Section 2.1 shall be made no later than March 15 of the calendar year following
the calendar year to which the benefit relates or such later time as may be
permitted under Section 409A of the Internal Revenue Code (the “Code”) and the
Regulations thereunder.

2.2 The amount of each Post-2005 Benefits Payment shall be the amount necessary
for the balance in the Post-2005 Benefits Subaccount following such payment to
equal 85% of the present value of the additional after-tax lump sum benefit the
Employee would receive under the Plan on his Normal Retirement Date attributable
to the excess of (a) Employee’s Accrued Benefit under the Plan (as defined in
the Plan) determined as of December 31 of the calendar year for which the
payment is made over (b) his or her Accrued Benefit as of December 31, 2005. For
purposes of this Section 2.2, the additional lump sum benefit as of the
Employee’s Normal Retirement Date shall be calculated using a discount rate
equal to the greater of (a) 5.5% or (b) the annual interest rate on 10-year
Treasury securities plus 50 basis points. The present value of such amount shall
be calculated from the Employee’s Normal Retirement Date to the date as of which
the benefit is being calculated using a discount rate equal to the greater of
(c) 8% or (d) the annual interest rate on 10-year Treasury securities plus 300
basis points. The resulting amount shall be converted to an after-tax benefit as
described in Section 3.2 hereof.

2.3 The Company may terminate its obligation to make payments under Section 2.1
hereof by giving notice to the Employee that such payments will be discontinued
prior to the beginning of the calendar year for which the payment would have
been made. However, if the Company discontinues making payments under
Section 2.1 hereof it shall not make any payments pursuant to Section 2.1 hereof
for any future calendar year unless such payments are permitted under Code
Section 409A.

2.4 The Company may, from time to time, make available to the Employee
additional funding payments. Any such additional payments shall be added to the
Pre-2005 Benefits Subaccount. Unless the Employee terminates this Agreement
pursuant to Section 7.2 prior to the time such additional funding payments are
to be paid into the Trust, the Employee directs the Company to (a) deduct
federal, state and local income and employment taxes from such additional
funding payments and remit such taxes to the appropriate authorities; and
(b) pay the remainder of such additional funding payments into the Trust.

 

2



--------------------------------------------------------------------------------

2.5 During the ten (10) business day period immediately following the date
Universal makes any contribution to the Trust, the Employee may, in his or her
sole discretion, withdraw from the Trust some or all of such contribution.

III. Distributions from Trust; Benefit Payments

3.1 The Employee agrees that any amounts paid from the Trust including any Trust
earnings (other than any amounts distributed to pay taxes on Trust earnings)
shall offset the benefits otherwise payable to him or her under the Plan as
follows:

(a) amounts paid from the Pre-2005 Benefits Subaccount shall offset, and shall
only offset, the Pre-2005 Benefit (as defined in the Plan, as amended) payable
to Employee under the Plan; and

(b) amounts paid from the Post-2005 Benefits Subaccount shall offset, and shall
only offset, the amount by which (i) the total benefits payable to the Employee
under the Plan exceed (ii) the total amount the Employee would have been
entitled to receive if he or she had voluntarily terminated employment on
December 31, 2005 and received a payment under the Plan of the maximum benefit
available from the Plan on the earliest possible date following termination of
employment; provided, however, such amount shall be increased to equal the
present value of the amount the Employee becomes entitled to under the Plan as
in effect on December 31, 2005 without regard to periods of employment and
compensation earned after December 31, 2005 or any other events offsetting the
amount or entitlement to benefits under the Plan (the “Post-2005 Benefit”).

For the sake of clarity, any benefits payable under the Plan to the Employee
other than Pre-2005 Benefits and Post-2005 Benefits (generally, benefits payable
with respect to employment during 2005), shall not be offset by amounts paid to
the Employee from the Trust.

3.2 For purposes of calculating each offset set forth in Section 3.1, the amount
otherwise payable under the Plan at the relevant time to the Employee or his or
her Beneficiary(ies) will be converted to an after-tax amount (the “After-Tax
Benefit”) using the tax assumptions set forth in Exhibit B. The amount of any
Trust distribution shall offset the amount of the After-Tax Benefit and shall
discharge the Company’s liability to the Employee and his or her
Beneficiary(ies) to the extent of the corresponding pre-tax benefit otherwise
payable under the Plan.

3.3 If the amount of either Trust distribution is less than the After-Tax
Benefit to which it is offset, the difference between the amount of such Trust
distribution and After-Tax Benefit shall be converted to a pre-tax amount (the
“Additional Pre-Tax Benefit”) based on the tax assumptions set forth in Exhibit
B, and the Company shall pay an amount equal to the Additional Pre-Tax Benefit
to the Employee or his or her Beneficiary(ies), from the Company’s general
assets in satisfaction of the Company’s remaining obligations under the Plan.

 

3



--------------------------------------------------------------------------------

3.4 In the event the Trust distributes assets to the Employee or his or her
Beneficiary other than cash and taxes would be payable by the Employee or
Beneficiary if such assets were immediately sold, the amount of such taxes
(using the assumptions set forth in Exhibit B) shall be treated as a
distribution to pay taxes on trust earnings for purposes of Section 3.1 and 3.2
hereof and shall not offset the After-Tax Benefits.

3.5 The Employee understands and agrees that to the extent funds in the Trust
are distributed to him or her at times earlier than those contemplated by the
benefit payment provisions of the Plan and by Sections 3.1, 3.2 and 3.3 hereof,
(a) the offsets against any amounts otherwise payable under the Plan will be
calculated in the manner set forth in Article VI as if the amounts so
distributed had remained in the Trust, accumulated earnings, and been
distributed at the proper time; and (b) such offsets will discharge the
Company’s liability in the same manner as set forth in such Article VI.

IV. Tax Payments With Respect to Trust Earnings

The Company shall make payments on behalf of the Employee (or his or her
Beneficiary(ies)) to tax authorities to pay the federal, state and local income
taxes with respect to any earnings of the Post-2005 Benefits Subaccount and any
income and employment taxes as a result of the Company’s payment of such taxes
under this Article IV. The Company may make similar payments on behalf of the
Employee (or his or her Beneficiary(ies)) with respect to any earnings of the
Pre-2005 Benefit Subaccount. To the extent that the Company does not make
payments sufficient (using the assumptions set forth in Exhibit B) to pay such
taxes or the income and employment taxes resulting from any funding payments
made available to the Employee under Article II are in excess of payments made
for such taxes, Trust income will be distributed to provide any additional
amounts required for such purposes. Any Trust income distributed for taxes shall
be deducted from the Pre-2005 Benefits Subaccount.

V. Appointment of Universal as Agent

5.1 The Employee appoints Universal and such persons as may be designated to act
on behalf of Universal as his or her duly authorized agent for the following
purposes: (a) providing, in accordance with the duties of the “Administrator” as
set forth in the form of the Trust Agreement attached as Exhibit A, investment
guidelines and other information and direction to the trustee of the Trust;
(b) removing the trustee and appointing a successor trustee of the Trust;
(c) examining the books and records of the Trust; and (d) amending and
terminating the Trust to the extent permitted in the Trust Agreement.

5.2 The Employee’s appointment of Universal as his or her agent is based on the
Employee’s special trust and confidence in Universal and its management. In the
event of a Change of Control (as defined in Section 8.6) of Universal, the
Employee (or, if applicable, his or her Beneficiary(ies)) may remove Universal
(or its successor) as the duly authorized agent for purposes of carrying out the
actions set forth in Section 5.1 by delivering to both Universal (or its
successor) and the trustee of the Trust, written notice of such removal. The
trustee shall not be required to verify that there has been a Change of Control
of Universal and shall be entitled to

 

4



--------------------------------------------------------------------------------

rely upon the Employee’s notice of removal unless Universal provides to the
trustee (within 10 days following the trustee’s receipt of the notice of removal
from the Employee) written notice certifying that no Change of Control has
occurred in which case the trustee will obtain, at Universal’s expense, an
opinion of counsel, selected by the Employee, as to whether a Change of Control
has occurred. Following receipt of such opinion, the trustee shall determine
whether a Change of Control has occurred and such decision shall be final. From
and after the date on which Universal (or its successor) ceases to serve as the
duly authorized agent, the offsets against the Company’s obligations to the
Employee or Beneficiary(ies) under the Plan shall be determined by assuming
(a) that the value of Trust assets last reported by the trustee to Universal (or
its successor) prior to such date is accumulated with earnings at the annual
interest rate on 10-year Treasury securities for the immediately preceding month
and (b) that all subsequent distributions from the Trust occur at the proper
times and in the proper amounts.

VI. Attachment of Trust Assets

The Employee understands and agrees that in the event all or a portion of the
funds in the Trust are attached by court order or other legal process or are
otherwise alienated, the offset against any amounts otherwise payable under the
Plan will be calculated as if the amount so alienated remained in the Trust, had
accumulated with earnings at the same rate as amounts that actually remain in
the Trust, was distributed at the proper time, and was or is to be offset
against benefits otherwise payable from the Plan before any remaining Trust
assets were or are distributed. To the extent that for any calendar year or
portion thereof no assets remain in the Trust, the amounts so alienated shall be
deemed have accumulated with earnings at the same rate as the average of the
rate of earnings of all similar grantor trusts maintained by the Company for
other Employees with respect to the Plan, reduced by estimated federal, state
and local income taxes on the deemed earnings using the tax assumptions set
forth in Exhibit B. The Employee agrees that the value of any amounts so
alienated, and the earnings that would have accumulated thereon, shall be offset
against a like amount of After-Tax Benefit, and shall discharge the Company’s
liability to the Employee to the extent of the corresponding pre-tax benefit
otherwise payable to the Employee or his or her Beneficiary(ies) under the Plan.

VII. Termination

7.1 This Enrollment Agreement shall terminate 30 days after the date the Trust
terminates.

7.2 Notwithstanding the above, during the lifetime of the Employee, this
Enrollment Agreement may be terminated at any time by the Company or the
Employee by providing 30 days written notice to all parties. Any such
termination shall operate on a prospective basis only and shall not operate to
release the funds already in the Trust or to otherwise alter the application of
the terms of this Enrollment Agreement to such funds.

 

5



--------------------------------------------------------------------------------

VIII. Miscellaneous

8.1 Nothing in this Agreement shall be construed to confer upon the Employee the
right to continue in the employment of the Company, or to require the Company to
continue the employment of the Employee.

8.2 This Agreement shall be binding upon and inure to the benefit of the
Company, its successors and assigns and the Employee or his or her
Beneficiary(ies) and their heirs, executors, other successors in interest,
administrators, and legal representatives.

8.3 The validity and interpretation of this Agreement shall be governed by the
laws of the Commonwealth of Virginia.

8.4 The Employee’s Beneficiary(ies) shall be determined in accordance with the
terms of the trust agreement pursuant to which the Trust is maintained.

8.5 The Employee and the Company intend for the Plan, the Enrollment Agreement
and the Trust to comply with the provisions of Code Section 409A and any
Treasury Regulations issued thereunder. Each provision and term of the Plan, the
Enrollment Agreement and the Trust should be interpreted accordingly. If any
provision or term of the Plan, the Enrollment Agreement or the Trust would be
prohibited by or be inconsistent with Code Section 409A, then such provision
shall be deemed to be conformed to comply with Code Section 409A or, if such
conformation is not possible, such provision shall be null and void to the
extent, and only to the extent, required for the Plan, the Enrollment Agreement
and/or the Trust to be in compliance with Code Section 409A without effecting
the remainder of the Plan, the Enrollment Agreement or the Trust.

8.6 Change of Control. For the purpose of this Agreement, a “Change of Control”
shall mean:

(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either
(i) the then outstanding shares of common stock of Universal Corporation (the
“Outstanding Company Common Stock”) or (ii) the combined voting power of the
then outstanding voting securities of Universal Corporation entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (a), the
following acquisitions shall not constitute a Change of Control: (i) any
acquisition directly from Universal Corporation, (ii) any acquisition by
Universal Corporation, (iii) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by Universal Corporation or any
corporation controlled by Universal Corporation or (iv) any acquisition by any
corporation pursuant to a transaction which complies with clauses (i), (ii) and
(iii) of subsection (c) of this Section 8.6; or

 

6



--------------------------------------------------------------------------------

(b) Individuals who, as of the date hereof, constitute the Board of Directors of
Universal Corporation (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board of Directors of Universal Corporation (the
“Board”); provided, however, that any individual becoming a director subsequent
to the date hereof whose election, or nomination for election by Universal
Corporation’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

(c) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of Universal Corporation
(a “Business Combination”), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation a
corporation which as a result of such transaction owns Universal Corporation or
all or substantially all of Universal Corporation’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (ii) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of Universal
Corporation or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 20% or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or

(d) Approval by the shareholders of Universal Corporation of a complete
liquidation or dissolution of Universal Corporation.

[Please find signatures on the following page.]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Employee, [and] Universal [and Subsidiary] have caused
this Agreement to be executed as of the day and year first above written.

 

Attest:      

 

   

 

Attest:           Universal Leaf Tobacco Company, Incorporated

 

    By:  

 

 

8



--------------------------------------------------------------------------------

EXHIBIT A

EMPLOYEE GRANTOR TRUST AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT B

Tax Assumptions

Federal income tax rate: the highest marginal Federal income tax rate (taking
into account the character of the income) as adjusted for the Federal deduction
of state and local taxes and the phase out of Federal deductions under current
law (or as adjusted under any subsequently enacted similar provisions of the
Internal Revenue Code).

State income tax rate: the highest adjusted marginal state income tax rate based
on the Employee’s or Beneficiary’s state of residence.

Local income tax rate: the highest adjusted marginal local income tax rate
(taking into account the character of the income) based on the Employee’s or
Beneficiary’s locality of residence.

Exceptions: While the Employee is actively employed, the state and local tax
rate assumptions used to determine the appropriate deduction from a Funding
Payment for state and local taxes, and the appropriate amount of such taxes on
Company payments to provide for the taxes due on earnings of the Trust, will
generally be based on the Employee’s work location rather than his or her
residence.

Losses and deductions: In the event the Trust realizes losses or deductions
which may be properly recognized by the Employee and the tax benefit arising
from such losses or deductions exceeds the taxes owed by the Employee on Trust
income for such year, any excess tax benefit shall be carried forward and
applied against taxes owed by the Employee on Trust income in future years.